Title: To Thomas Jefferson from Theodorus Bailey, 25 October 1823
From: Bailey, Theodorus
To: Jefferson, Thomas

Dear Sir, New york 25. October 1823.On the 22d instant I acknowledged your letter covering one addressed to M. Giacomo Raggi an Italian Artist; and informed you, that I had on that day delivered your letter to him—By the Mail of yesterday I was favored: with yours of the 19. instant,—I immediately had an interview with Mr Raggi, and on your behalf requested him to redeliver the Packet enclosed to him for Mr Appleton Consul of the United States at Leghorn—He thereupon complied with your request; and at the same time stated that he had obtained the Advance of $100, (but from whom he had it he did not say) and was thereby enabled to prosecute his Voyage to Italy:—that he had engaged his passage to Marseilles (no direct opportunity offering for Leghorn) on board the Brig Adams, named in the advertisment herewith sent, I then agreed to return the Packet for Mr Appleton to him, when he was ready to sail.—The brig will not probably sail till the 2d of Novemr you will have time therefore to give me your further instruction on the subject if you should think proper.The pleasure I have derived from the performace of this small service for you, is an ample compensation for the little trouble it has given me. And I beg you to be assured that I shall at all times be happy to obey your commands.With great respect and regard, I am very truly yours,Theodorus Bailey.[newspaper clipping]FOR MARSEILLES.The brig ADAMS, Rich, master, to sail on Sunday, the 2d Nov. positively; can take 300 barrels of goods of that bulk, (the residue of her cargo being engaged and going on board.) For freight or passage, apply on board, at Whitehall dock, near the foot of Broad-street, or toG. G. & S. HOWLAND, 37 South-st.This brig has elegant accommodations for 8 to 10 passengers.